Case 14-11319        Doc 36     Filed 04/04/19     Entered 04/04/19 11:54:47          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-11319
         Davanesha N Atkins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/28/2014.

         2) The plan was confirmed on 05/30/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/06/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $26,713.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-11319       Doc 36         Filed 04/04/19    Entered 04/04/19 11:54:47                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $21,909.94
        Less amount refunded to debtor                             $354.60

 NET RECEIPTS:                                                                                     $21,555.34


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,843.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,021.92
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,864.92

 Attorney fees paid and disclosed by debtor:                   $157.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALL CREDIT LENDERS                Unsecured         800.00        423.00           423.00          42.30       0.00
 AMERICASH LOANS LLC               Unsecured         800.00        291.40           291.40          29.14       0.00
 ATLAS ACQUISITIONS LLC            Unsecured            NA         470.74           470.74          47.07       0.00
 ILLINOIS BELL TELEPHONE COMPAN    Unsecured            NA         312.40           312.40          31.24       0.00
 ILLINOIS DEPT OF REVENUE          Priority           12.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE          Priority       1,666.98       1,666.98         1,666.98      1,666.98        0.00
 INTERNAL REVENUE SERVICE          Unsecured          13.71         13.71            13.71           1.37       0.00
 NATIONAL ACCOUNT SERVICES         Unsecured         444.00        444.02           444.02          44.40       0.00
 PACIFIC BELL TELEPHONE COMPAN     Unsecured          65.00         65.07            65.07           6.51       0.00
 ENHANCED RECOVERY CO/COMCAS       Unsecured      1,355.00            NA               NA            0.00       0.00
 ENHANCED RECOVERY CO/COMCAS       Unsecured         349.00           NA               NA            0.00       0.00
 ENHANCECVRCO/COMCAST              Unsecured         530.00           NA               NA            0.00       0.00
 FIRST NATIONAL COLLE/DIRECTV      Unsecured         246.00           NA               NA            0.00       0.00
 ARMOR SYSTEMS CO/PATTI CAKE C     Unsecured         203.00           NA               NA            0.00       0.00
 RJM ACQ LLC/WACHOVIA BANK         Unsecured         312.00           NA               NA            0.00       0.00
 RJMDVD/COLUMBIA HOUSE DVD CL      Unsecured          66.00           NA               NA            0.00       0.00
 TK FINANCIAL INC/STANFORD FEDE    Unsecured         736.00           NA               NA            0.00       0.00
 INNOVAT COL/CITY OF SAN JOSE PA   Unsecured         649.00           NA               NA            0.00       0.00
 INNOVAT COL/CITY OF SAN JOSE PA   Unsecured          82.00           NA               NA            0.00       0.00
 LAKE COUNTY                       Unsecured         200.00           NA               NA            0.00       0.00
 USCB INC/KAISER PERMANENTE        Unsecured         905.00           NA               NA            0.00       0.00
 USCB INC/KAISER PERMANENTE        Unsecured          54.00           NA               NA            0.00       0.00
 VILLAGE OF GURNEE                 Unsecured         200.00           NA               NA            0.00       0.00
 STATE FARM INSURANCE CO           Unsecured            NA     10,000.00        10,000.00       1,000.00        0.00
 UNITED AUTO CREDIT CORP           Unsecured            NA         224.23           224.23          22.42       0.00
 UNITED AUTO CREDIT CORP           Secured       11,022.00     11,022.00        11,022.00      11,022.00     787.11



UST Form 101-13-FR-S (9/1/2009)
Case 14-11319      Doc 36     Filed 04/04/19    Entered 04/04/19 11:54:47                Desc          Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal        Int.
 Name                            Class    Scheduled        Asserted      Allowed         Paid           Paid
 US DEPARTMENT OF EDUCATION   Unsecured     11,395.00       12,272.41     12,272.41       1,227.24          0.00
 US DEPARTMENT OF EDUCATION   Unsecured      4,345.00         4,633.30      4,633.30        463.33          0.00
 WORLD ACCEPTANCE CORP        Unsecured      1,980.00         2,047.37      2,047.37        204.74          0.00
 ZINGO CASH ILLINOIS LLC      Unsecured         997.00          945.72        945.72          94.57         0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                $0.00                    $0.00
       Mortgage Arrearage                                 $0.00                $0.00                    $0.00
       Debt Secured by Vehicle                       $11,022.00           $11,022.00                  $787.11
       All Other Secured                                  $0.00                $0.00                    $0.00
 TOTAL SECURED:                                      $11,022.00           $11,022.00                  $787.11

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00              $0.00                   $0.00
        Domestic Support Ongoing                             $0.00              $0.00                   $0.00
        All Other Priority                               $1,666.98          $1,666.98                   $0.00
 TOTAL PRIORITY:                                         $1,666.98          $1,666.98                   $0.00

 GENERAL UNSECURED PAYMENTS:                         $32,143.37             $3,214.33                   $0.00


 Disbursements:

        Expenses of Administration                           $4,864.92
        Disbursements to Creditors                          $16,690.42

 TOTAL DISBURSEMENTS :                                                                       $21,555.34




UST Form 101-13-FR-S (9/1/2009)
Case 14-11319        Doc 36      Filed 04/04/19     Entered 04/04/19 11:54:47            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
